Citation Nr: 0505274
Decision Date: 02/24/05	Archive Date: 06/28/05

DOCKET NO. 96-19 576                        DATE FES 2 4 2005


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES


1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for sinusitis.

3. Entitlement to a higher initial evaluation, in excess of 10 percent, for right heel pain due to possible neuroma of calcaneal or inter nerves.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1992 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of the Montgomery, Alabama, Regional Office of the Department of Veterans Affairs (VA), which denied entitlement to service connection for sinusitis and a left ankle disability. That rating decision also granted service connection for right heel pain secondary to possible neuroma of the calcaneal or inter nerves, which was assigned a 10 percent evaluation. The veteran's claims folder was transferred to the St. Petersburg, Florida Regional Office (RO), due to a change in the veteran's residence.

This case was previously before the Board and in November 1998 and in August 2003 it was remanded to the RO for further development. The case has since been returned to the Board and is now ready for appellate review.

FINDINGS OF FACT

1. The veteran's right ankle disability is manifested by a range of motion that is within normal limits, strength of 5/5, and no gross sensory deficits.

2. No competent medical evidence of record to show that the veteran currently has sinusitis.

3. No competent medical evidence of record shows that the veteran currently has a left ankle disorder attributable to service.

- 2 




CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 percent for a service-connected right heel disability have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5271 (2004).

2. Sinusitis was not incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3. A left ankle disorder was not incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of2000 (VCAA) defines VA's duty to assist and enhances VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). Rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). These regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim if there is a reasonable possibility that such assistance would aid in substantiating the claim.

The VCAA regulations also require VA to notify the claimant of any information and any medical or lay evidence, not previously provided to the Secretary, which is necessary to substantiate the claim. As part of the notice, VA shall inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(I) as

- 3 


inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a similar conclusion in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(I) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. Recent amendments to 38 U.S.C.A. §§ 5102 and 5103 clarify that VA may make a decision on a claim before the expiration of the one-year notice period.

The record reflects that the V A has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided a copy of the rating decision noted above, a March 1996 statement of the case and supplemental statements of the case dated in July 1997, April 1998, November 2001, and September 2004. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf. Further, in letters dated in November 2001, September 2002 and November 2002, the RO specifically informed the veteran of the information and evidence needed from him to substantiate his claim, evidence already submitted and/or obtained in his behalf, as well as the evidence VA would attempt to obtain.

The record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate his claim. Most notably VA treatment records and reports of comprehensive VA examinations provided to him since service have been obtained and associated with his claims file. There is no identified evidence that has not been accounted for and the veteran's representative has been given the opportunity to submit written argument.

The Board notes that the VCAA letters noted above were mailed to the veteran subsequent to the appealed rating decision in violation of the VCAA and the veteran was not specifically informed to furnish copies of any evidence in his possession as required by 38 C.F.R. § 3.159. The Board, however, finds that in the instant case

-4


"the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that any error in the chronological implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown,
4 Vet. App. 384,394 (1993).

Factual Background.

Service medical records include the July 1992 reports of medical history and medical examination at enlistment. The report of medical history shows no pertinent history of complaints referable to the claimed disabilities. The report of medical examination shows no abnormalities referable to the claimed disabilities.

Service medical records show that in September 1993 the veteran was seen for complaints of pain for the previous year in the heel of his right foot. He stated that he first noticed the pain during basic training. He complained that he felt a sharp pain when he put any pressure on his right heel. The treatment report contains an assessment of mild tendinitis at the calcaneus. Subsequent service medical records show treatment in 1993 and 1994 for complaints of right heel pain and assessments included plantar fasciitis, tarsal tunnel syndrome and rule out fracture, for which the veteran underwent physical therapy.

A January 1995 private report of bone scan of both feet contains findings of moderate increased activity at the posterior calcaneus and mid foot bilaterally. There was no area of intense activity to suggest stress fracture. These findings likely represented stress changes. The impression was mild increased activity as described above, most prominent at the posterior inferior calcaneus bilaterally. The physician opined that this likely represented stress change (no findings of fracture or stress fracture at this time), but that however, this type of pattern could progress to stress fracture if activity level was not reduced.

- 5 



Service medical records show that the veteran was seen in February 1995 for complaints of cold symptoms for the past two days. The assessment was upper respiratory infection.

A February 1995 medical board report of medical history shows that the veteran reported a history of heel pain for two years and no improvement. The report of medical examination at that time noted an abnormality of the feet on physical examination, with a notation of TTP (tenderness to palpation) of the heel, right more than left. The examination report's summary of defects and diagnoses listed bilateral heel pain, noting that the veteran was currently followed by orthopedics on a P3 profile.

Later in February 1995 the veteran underwent an orthopedic evaluation in conjunction with a review by a medical evaluation board. At that time the veteran reported he had had right heel pain for two years despite injections with steroids and other therapies. He currently had a profile using high tech sneakers, as he was unable to wear boots. He complained that at the end of the day after walking, he had a tingling in the sole of his foot and pain at the anterior medial aspect of the calcaneal tuberosity of his heel. Occasionally he had some radiation up the calf and a sensation of walking on a rock or a nail. He also reported a recent onset of left heel cord tenderness and left knee crepitus.

The examination of the right foot revealed tenderness on the anterior medial aspect of the calcaneal tuberosity of the heel. With pressure there, he had some tingling in the plantar aspect of the foot. He had no tenderness behind the medial malleolus where the posterior tibial nerve was, or any anterior plantar fasciitis. He was neurovascularly intact distally. The left knee had crepitus with flexion and extension, with pain felt behind the kneecap. He had no significant medial lateral joint line tenderness. The collaterals ligaments were stable. Examination of the left ankle showed tenderness along the Achilles tendon insertion, which was mild. There was no significant swelling noted. This was consistent with mild tendonitis. X-ray examination showed a normal foot series. There was no spur in the calcaneal tuberosity. Bone scans showed a mild increased activity at the posterior calcaneus

- 6 


in the mid-foot bilaterally. There were no areas to suggest a stress fracture, but it was felt these findings might represent stress changes.

The diagnoses were (1) right heel pain, possibly related to neuroma of the calcaneal or inter- nerves of the right foot, and (2) left knee patello-femoral pain and left ankle mild Achilles tendonitis, which were incurred while entitled to base pay. It was determined that the veteran was unfit for active duty and a combined 20 percent rating was recommended. The veteran received a disability discharge.

In January 1996 the RO granted service connection for right heel pain due to possible neuroma of calcaneal or inter nerves and assigned a 10 percent rating.

After service, the veteran testified at a June 1997 hearing at the RO. He gave testimony as to complaints regarding his right ankle and heel symptoms as well as to the symptoms and etiology of his claimed sinusitis, and disability involving his left ankle and foot. He testified that his right ankle and heel symptoms included a sharp pain in the leg up to the knee. The veteran testified that he had the same symptoms in his left ankle or foot as he had on his right side. The veteran stated that he had had sinusitis his whole life, which had been seasonal before service. He testified that his sinusitis was treated during service and that it had been treated as a common cold. His symptoms included congestion, sneezing, watery eyes, and acute headache. He testified that he had told the examiner that he suffered from a sinus condition during his separation examination but did not know if this was documented.

Subsequently received was a July 1995 VA report of a psychological examination conducted in conjunction with vocational rehabilitation. At the time the veteran reported disabilities, which included heels, ankles, and sinusitis.

During a V A orthopedic examination in September 1997, the veteran was examined for his left ankle, both feet, both knees and calcanei. He reported that he began having right heel pain in September 1992 during basic training. He subsequently was limited to his running ability secondary to severe pain in the right heel and was placed on light duty and received therapy without relief of pain. He reported that he

- 7 


began experiencing pain in the left knee and left heel in 1994. The left knee pain was specifically anterolateral and he had some left heel pain similar to the right heel pain. The veteran complained that presently, he had constant pain in the right heel, which was worse in the evenings and worse than the pain of the left heel. He complained of bilateral anterior knee pain. He complained of some subjective sensation of numbness extending medially and laterally on occasion on both heels of both legs.

On examination of the left ankle, there was no effusion or ecchymosis. He had full range of motion of dorsiflexion, plantar flexion, eversion and inversion. He had good subtalar motion bilaterally. On examination of both feet, the examiner found no obvious bony abnormalities and no fixed deformities of hind foot, mid foot or forefoot. No toe abnormalities were noted. The veteran had good ankle dorsiflexion, plantar flexion, inversion, eversion and strength was 5/5 in both feet. Sensation was intact to dorsal and plantar surfaces of both feet. Capillary refill was normal. The veteran did have some tenderness to palpation over the medial facet of the calcaneus on the right and mild tenderness on the left foot as well. The veteran did have some tenderness medially over the takeoff of the medial and lateral plantar nerves, but did not have severe sensitivity or any skin mottling to suggest reflex sympathetic dystrophy or permanent nerve injury.

On examination of calcanei, the examiner found no abnormalities except some mild tenderness over posterior medial facets bilaterally. Stressing of the mid foot showed no tenderness. He had good subtalar motion bilaterally. X-ray examination of feet, ankles, and calcanei, was normal. The diagnoses were (1) chronic bilateral heel pain, etiology undetermined with questionable history of old stress fracture, right calcaneus; and (2) bilateral knee pain, probable patellofemoral joint pain.

There are various VA medical records reflecting treatment from 1997 through 1999 for different medical conditions and disorders.

The report of a May 2000 VA orthopedic examination shows complaints of continuous pain about the right heel. The veteran complained of difficulty standing and walking secondary to pain. When walking barefoot, he tended to walk up on

- 8 


the balls of his feet because of such pain in the heels, which was like he was standing on nails. He currently wore two socks and orthotics just to get around. He indicated that because his right heel was bothering him so much he felt that he began favoring his left side and subsequently began having similar complaints on his left side. He denied any problems with the foot and ankle per se, but rather that he had the same heel pain on his left side as well as his right. The pain on both sides was the same, as if he were stepping on nails. He reported that the only treatment he had had on the left side was orthotics. The veteran complained that any activity involving using his heels would cause pain; and during flare-ups he was essentially immobilized. He reported taking Motrin in the past with some relief.

On examination of the right heel, the examiner found that the right heel demonstrated no obvious bony abnormality. Motion was totally within normal limits. The right heel showed 5 degrees of eversion and 10 to 15 degrees of inversion at the subtalar joint. His dorsiflexion and plantar flexion was unchanged from previous examination and was normal. His strength was 5/5 throughout the foot. Banging on the heel caused some pain that radiated up the leg. This was not a dermatomal distribution. The veteran also had pain when pressing on the most inferior aspect of the calcaneus in the origin of the plantar fascia. Otherwise, the examination was unremarkable and there were no gross sensory deficits.

The examination of the left foot was similar to that for the right side. The report noted an essentially normal examination other than pain to deep palpation, posterior aspect of the calcaneus with direct pressure on about the entire heel. X-ray examination of the right and left heel was essentially unremarkable. The diagnostic impression was bilateral heel pain, with some evidence chronically for bilateral calcaneal stress fractures, as well as some mild underlying plantar fasciitis, which could be aggravated essentially due to the veteran's gait due to his ambulatory changes due to his heel pain.

The examiner stated that the veteran did not have pain in a nerve distribution, which was dermatomal. The veteran did not have any pain with range of motion of the joints involved. There was no excess fatigability; incoordination would merely be incoordination due to functional limitations for pain. The examiner noted that the

- 9 


veteran stated that his functional loss as the result of flare-ups was that he had to be immobilized because the pain was so bad it gave him migraines and he was unable to walk without endangering himself. The examiner opined that the veteran did not have any left ankle or foot pain. H had heel pain and his bilateral heel pain was yet to be determined. Regarding the left ankle and foot, the examiner stated that the veteran had some underlying calcaneal stress fractures with possible exacerbation of plantar fasciitis for which he had been treated with multiple modalities for eight years without relief, which appeared to constitute a chronic disability.

Of record are VA outpatient medical records covering treatment from 1997 to 2000. During this time was seen on occasion for complaints pertaining to his feet. These records also show he was seen for allergies. September 2002 records include reports of x-rays of the veteran's left ankle, right heel, and sinuses in April 2000. The left ankle x-ray was interpreted to reveal no evidence of fractures or dislocations. The right calcaneus showed no evidence of acute bony injury or dislocation. A tiny spur was noted to be projecting from the posterior superior aspect of the talus. The x-ray of the veteran's paranasal sinuses showed no evidence of acute or chronic sinusitis. These treatment records do not contain a diagnosis of sinusitis.

Service connection is also in effect for plantar fasciitis with evidence of a calcaneal strews fracture of the left foot, which is rated as 10 percent disabling.

Analysis

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the veteran's service medical records and all other evidence of record pertaining to the history of the service-connected right heel disability at issue here. Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which service-connected disabilities adversely affect the veteran's ability to function under

- 10 


the ordinary conditions of daily life, and the assigned ratings are based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The appellant has disagreed with the initial rating assigned for the service-connected right ankle disorder. Therefore, the RO must consider the propriety of the initial rating including whether he is entitled to a "staged" rating to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Separate diagnostic codes identify the various disabilities. If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that when a diagnostic code provides for compensation based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, and that examinations upon which rating decisions are based must adequately portray the extent of the functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995). Disability of the musculoskeletal system is
primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part, which becomes painful on use must be regarded as seriously disabled. A

- 11 


little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. Inquiry will be directed to considerations of less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45.

The veteran's testimony and statements are deemed competent with regard to the description of the symptoms of his disorders. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be considered with the clinical evidence of record in conjunction with the pertinent rating criteria previously set forth.

The RO has assigned a 10 percent rating under Diagnostic Code 5271, which pertains to limitation of motion of the ankle. Under that Diagnostic Code a 10 percent evaluation may be assigned for moderate limitation of motion of the ankle. When there is marked limitation of motion-of the ankle, a-maximum 20 percent evaluation may be assigned under Diagnostic Code 5271.

Disabilities from other foot injuries are rated 10 percent when moderate and 20 percent when moderately severe. Diagnostic Code 5284.

The regulations provide that normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

The veteran has stated and testified that he experiences constant pain in his right heel, which worsens with certain activities and caused immobilization during flareups.

The V A examinations indicate tenderness in the right heel. However, there were no gross sensory deficits, effusion or ecchymosis. He had full range of motion of dorsiflexion, and strength was 5/5. After carefully reviewing the evidence, the Board concludes that an increased evaluation is not warranted.

- 12 


The Board has considered functional impairment as set forth in the Deluca case, and has considered the examiner's opinion on this issue during the May 2000 VA examination. However, in view of that opinion and the normal findings regarding range of motion ability and strength, the Board finds that the degree of functional impairment due to pain is adequately reflected in the current 10 percent rating.

Accordingly, a rating higher than 10 percent for a service- connected right heel disability is not warranted, and the claim must be denied. The Board finds that the evidence shows that this level of impairment due to that disability has existed since the effective date of the grant of service connection. Fenderson v. West, 12 Vet. App. 119 (1999).

The record reflects that the RO considered the issue of entitlement to an extraschedular rating under the criteria of 38 C.F .R. § 3.321 (b)(1) as to the service-connected right heel disability. In reaching a determination here, the Board finds that the evidence does not suggest that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards or to warrant referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). For example, the right heel disability does not require frequent periods of hospitalization, nor does it present marked interference with employment that has not already been contemplated by the currently assigned schedular evaluation.

The evidence is not equipoise as to warrant application of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2004).

Service Connection

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated therein. 38 U.S. C.A. § 1110, 1131.

- 13 


If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sinusitis

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which recently stated that "a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351,1353 (Fed. Cir. 2000).

If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2001). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

While the veteran is capable of providing evidence of symptomatology, as a layperson, he is not capable of opining on matters requiring medical knowledge. See Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

Although the veteran was seen during service for an upper respiratory infection, sinusitis was not diagnosed during his period of active duty. Additionally, the post service medical records show no definitive findings diagnostic of chronic sinusitis. X-rays of the veteran's sinuses in April 2000 revealed no evidence of acute or chronic sinusitis. Thus, without current clinical evidence showing the presence of chronic sinusitis, service connection is not warranted. The evidence is not

- 14


equipoise as to warrant application of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2004).

Disability of the Left Ankle

The veteran claims entitlement to service connection for a disability of the left ankle and foot, which he describes specifically as associated with his left heel. During service mild Achilles tendonitis was diagnosed. However, the V A examinations in September 1997 and May 2000 revealed no diagnosis of a chronic left ankle disorder. There was no impairment in the range of motion of the left ankle. The veteran's primary complaints focused on his left heel and foot. As previously indicated, service connection has been granted for plantar fasciitis with evidence of a calcaneal stress fracture of the left foot.

Thus, without current clinical evidence showing the presence of chronic left ankle disorder, service connection is not warranted. The evidence is not equipoise as to warrant application of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2004).

ORDER

A higher initial evaluation, in excess of 10 percent, for right heel pain due to possible neuroma of calcaneal or inter nerves is denied.

Service connection for sinusitis is denied.

Service connection for a left ankle disorder is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 15 




